Citation Nr: 0833590	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee status post medial meniscectomy, 
ligament laxity, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected right knee disability on the basis of limitation of 
motion, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO, which granted service connection for a back condition 
at a 10 percent disability rating, effective on April 4, 
2003, continued a 30 percent disability evaluation for right 
knee status post medial meniscectomy, ligament laxity, and 
continued a 10 percent disability evaluation for limitation 
of motion of the right knee.  

In July 2007, the Board remanded this case to the RO for 
additional development of the record.  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected back disability is being remanded 
to the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is currently receiving the highest schedular 
rating for his right knee based on instability or recurrent 
subluxation; ankylosis of the right knee has not been 
demonstrated.  

2.  The service-connected right knee disability is not shown 
to be manifested by flexion to less than 100 degrees and 
extension to less than -10 degrees, even when considering 
pain, has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected right knee 
disability on the basis of instability or recurrent 
subluxation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5256, 5257 
(2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability manifested by status post medial meniscectomy on 
the basis of limitation motion have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The August 2007 letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in August 2007.  

With regard to the veteran's request for an increased 
evaluation for his right knee disorder, the Board notes that 
at a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  
The August 2007 letter told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The August 2007 letter also told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the veteran was provided with a VA 
examination in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.  
The disability is not rated solely upon specific test 
results.  Hence, additional notice was not required on the 
second element of Vazquez-Flores notice.  
The August 2007 provided notice on the third Vazquez-Flores 
notice element; and it also provided examples of evidence 
that could be submitted to substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The Board finds that there has been compliance with the 
assistance requirements of VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded a VA 
examination.  As such, no further action is necessary to 
assist the claimant with the claim.  


Right Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  

Diagnostic Code 5260 provides for a no percent rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and 30 percent 
rating where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a no percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  According to VA 
General Counsel, in VAOPGPREC 9-98 (1998), when radiologic 
findings of arthritis are present, a veteran whose knee 
disability is evaluated under Diagnostic Code 5257 is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under Diagnostic Code 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  The General 
Counsel further held that separate ratings could also be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

At the time of the veteran's July 2003 VA spine examination, 
he was noted to have knee flexion to 100 degrees, 
bilaterally.  

In his November 2004 substantive appeal, the veteran 
indicated that his knee condition had worsened in severity.  
In conjunction with the July 2007 Board remand, the veteran 
was afforded a VA examination in August 2007.  

At the time of the examination, the veteran complained of 
daily achy pain, 6/10, with occasional buckling, intermittent 
swelling and heat, and clicking.  He denied any locking but 
noted intermittent buckling.  

The veteran took Tramadol for the pain.  He had flare-ups one 
to two times per month with a sharp pain.  The pain increased 
to 8-9/10 at that time.  It would last anywhere from a few 
days to a week.  Increased activity such as stair climbing 
precipitated the pain.  Alleviating factors included taking 
his medication and putting on a knee brace.  

The veteran reported having decreased movement with the 
flare-ups and difficulty with bending.  He did not wear any 
assistive devices.  He noted wearing a knee brace with flare-
ups.  He also wore his knee brace when doing a lot of 
activity.  The veteran was not wearing it at the time of the 
examination.  There were no constitutional symptoms of 
inflammatory arthritis.  

In terms of daily activities, the veteran indicated that he 
needed to sit down a lot because of the right knee.  He noted 
that this could be difficult in his job as a teacher's 
assistant.  He reported being able to climb the stairs at 
school but noted having to go slow.  

An examination of the left knee revealed range of motion from 
0 to 140 degrees.  Range of motion for the right knee was 
from -10 to 115 degrees on the first repetition and -10 to 
112 degrees on the second and third repetitions.  The veteran 
complained of pain at the end of range.  

As to stability, assessment of the medial and lateral 
collateral ligaments was performed.  The veteran could not be 
taken to neutral so it was done at 10- degrees of flexion on 
the right and also at 30- degrees.  Positive markings were 
found on 30- degrees of flexion, where there was moderate 
instability on the medial aspect of the valgus stress.  
Assessment of the anterior posterior cruciate ligaments was 
performed at 30- degrees of flexion and 90- degrees of 
flexion.  There was slight movement but it was less than 5 mm 
of motion.  McMurray's testing was negative.  There was no 
patella subluxation or dislocation on examination.  

The veteran did have significant crepitus and clicking on 
passive range of motion, primarily coming from the patella.  
Clark's test was negative.  Measurement on the right knee was 
47 cm as compared to 45.5 cm on the left.  

Palpatory examination revealed tenderness of the medial joint 
line and tenderness over the pes anserine bursa.  Manual 
muscle testing on the right was 5/5 for flexion and 4/5 for 
extension.  This was done on three repetitions.  

The veteran did not complain of increased pain or fatigue on 
three repetitions.  The left knee had 5/5 muscle strength.  
Diagnoses of severe chondromalacia patella; severe 
osteoarthritis; internal derangement of the menisci; and 
medial collateral ligament instability, were rendered.  

As to additional limitation of motion, the examiner stated 
that he could not determine without resorting to mere 
speculation whether pain, including pain on repeated use and 
pain during flare-ups, fatigue, weakness, lack of endurance 
or incoordination, caused additional functional loss.  

The veteran is currently assigned the highest disability 
rating available under DC 5257, and, as such, the Board will 
consider his service-connected right knee disorder under all 
other potentially applicable diagnostic codes.  The only code 
that would potentially assist the veteran in obtaining a 
higher disability rating, as he is already being assigned a 
disability evaluation based upon limitation of motion, is DC 
5256, for ankylosis of the knee.  The veteran has not been 
shown to have ankylosis of the knee at anytime.  Therefore, 
DC 5256 is not for application in this case and the veteran's 
service-connected right knee disorder warrants no more than a 
30 percent disability evaluation as it relates to subluxation 
or instability.  

With regard to limitation of motion of the right knee, the 
Board notes that the veteran has been found to have 
degenerative joint disease of the knee.  As such, a 10 
percent disability evaluation would be warranted under 
Diagnostic Code 5003-5010.  

An evaluation in excess of 10 percent would not be warranted 
under Diagnostic Code 5260.  Flexion to less than 100 degrees 
has not been demonstrated at the time of any VA examination.  
Furthermore, the veteran has not been shown to have a 
reduction in flexion with repetitive motion.  

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants a compensable evaluation for flexion 
under DC 5260.  

With regard to extension, the Board notes that the veteran 
has been found to have extension limited to only -10 degrees, 
which warrants a 10 percent disability evaluation.  
Furthermore, the veteran has not been shown to have a 
reduction in extension with repetitive motion.  

While the veteran is competent to report that he is worse or 
entitled to a higher evaluation, there has been no objective 
medical finding that there is additional limitation of motion 
caused by fatigue, weakness and flare-ups.  



Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service- connected right knee 
disability has resulted in frequent periods of 
hospitalization. The veteran is currently employed as a 
teacher's aide.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An evaluation in excess of 30 percent for the service-
connected right knee status post medial meniscectomy, 
ligament laxity, is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee status post medial meniscectomy based 
upon limitation of motion is denied.  



REMAND

As it relates to the issue of an initial evaluation in excess 
of 10 percent for the veteran's service-connected low back 
disorder, the Board notes that this matter was previously 
remanded by the Board in July 2007 for an additional VA 
examination.  In conjunction with the Board's request, the 
veteran was afforded a VA examination in August 2007.  

At that time, deep tendon reflexes, knee jerks, and ankle 
jerks were absent in the lower extremity.  The examiner 
stated that although the veteran had absent deep tendon 
reflexes in his lower extremities, it was to be noted that he 
had a history of diabetes mellitus.  He indicated that at the 
time of the physical examination, the veteran did not appear 
to have any neurologic impairment.  

The Board notes that the August 2007 statement from the VA 
examiner appears to be contradictory in nature.  The veteran 
was found to have absent deep tendon reflexes, knee jerks, 
and ankle jerks on physical examination, but the examiner 
then indicated that the veteran had no neurological 
impairment on examination.  

While the Board notes that the examiner observed that the 
veteran had diabetes mellitus, he did not indicate that the 
absent reflexes were as a result of the diabetes mellitus.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Moreover, neurological impairment is one of the key 
components in rating a back disability.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  If available, the RO should return 
the claims folder to the VA examiner who 
performed the August 2007 VA examination 
of the spine.  Following a review of the 
claims folder, the examiner should 
indicate what portion, if any, of the 
veteran's absent deep tendon reflexes, 
knee jerks, and ankle jerks, is due to 
his service-connected low back disorder.  
If the examiner cannot disassociate the 
absent reflexes from his service-
connected back disorder he should so 
state.  Rationale is requested for each 
opinion that is rendered.  

If the August 2007 VA examiner is not 
available, the veteran should be 
scheduled for an additional VA 
examination to determine the nature and 
severity of his low back disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  In addition to 
reporting all the objective findings, the 
examiner is requested to answer the above 
question with regard to the etiology of 
any neurological impairment.  

2.  Following completion of all indicated 
development, the RO should review the 
veteran's claim for increase in light of 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


